Title: From Benjamin Franklin to William Strahan, 2 June 1763
From: Franklin, Benjamin
To: Strahan, William


Dear Friend,
Philada. June 2. 1763
I have just received your Favour of Feb. 28. being but lately returned home from Virginia. Dr. Kelly in his Letter, appears the same sensible, worthy, friendly Man I ever found him; and Smith, as usual, just his Reverse. I have done with him: For I believe no body here will prevail with me to give him another Meeting. I communicated your Postscript to B Mecom, and receiv’d the enclos’d from him. I begin to fear things are going wrong with him; I shall be at New York in a few Days, and will endeavour to secure you as far as it may be in his Power, and will write you from thence. My Love to good Mrs. Strahan and to your Children. I hope to live to see George a Bishop. Sally is now with her Brother in the Jerseys. Mrs. Franklin joins with me in best Wishes, &c. I am, Dear Sir, Your most obedient and most humble Servant
B Franklin
I fear my Letters to you per Capt. Friend never came to hand, as I hear he is taken. It was the Ship I came over in, the Carolina. I wrote pretty fully to you and Mrs. Stephenson, but kept no Copies.
 Addressed: To / Mr William Strahan / Printer / London / Snow James & Mary / Capt. Sparkes
Endorsed: Mr. Franklin
